*353OPINION

Per Curiam:

1


This is an appeal from a summary judgment in respondents’ favor. Appellant, in his opening brief, contends that the district court erred in granting summary judgment because material issues of fact remained in dispute.
Respondents have filed an express confession of error. Cause appearing, and pursuant to this express confession of error, we hereby reverse the summary judgment of the district court and remand this matter for trial.
Mowbray, J., Zenoff, Sr. J., and Fondi, D. J., concur.

Chief Justice Manoukian and Justices Springer, Steffen and Gunderson voluntarily disqualified themselves from the decision in this appeal. Acting Chief Justice Mowbray designated Honorable David Zenoff, Senior Justice, to participate in this appeal pursuant to Nev. Const., art. 6, § 19(1)(c). The Governor assigned Honorable Michael Fondi, District Judge, to participate in this appeal pursuant to Nev. Const., art. 6, § 4.